Citation Nr: 0615770	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-22 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for otitis media, 
claimed as fungus in the ears.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which denied the veteran's claims for 
service connection for bilateral hearing loss and otitis 
media.

The veteran testified in support of his claims at a hearing 
held at the RO before a hearing officer in May 2003.  A 
transcript of that hearing is of record.

Because there had been already a final denial of the above 
claims for service connection, the Board re-characterized the 
issues, in a January 2005 decision/remand, as petitions to 
reopen previously denied claims for service connection for 
bilateral hearing loss and otitis media, claimed as fungus of 
the ears.  In that decision/remand, the Board reopened the 
claims and remanded them back to the agency of original 
jurisdiction (AOJ) for further development.  Having completed 
the requested development, the AOJ has returned the case to 
the Board for appellate disposition.

In the January 2005 decision/remand, the Board also remanded 
the issue of entitlement to service connection for post-
traumatic stress disorder, which had arisen from a November 
2002 rating decision by the same RO, for additional 
development.  The AOJ conducted the requested development and 
granted the benefit sought on appeal, by rating decision 
issued in November 2005.  Accordingly, this issue is no 
longer on appellate status.



FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The veteran did not have right ear hearing loss, as 
defined for VA purposes, upon induction, his hearing acuity 
waxed and waned during service, during which time he had 
significant noise exposure, and his current right ear hearing 
impairment is shown to be etiologically related to service.

3.  The veteran's left ear hearing loss, which preceded 
service, was not aggravated by service.

4.  Otitis media, claimed as fungus in the ears, is not 
currently manifested.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2005).

2.  The criteria for entitlement to service connection for 
left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. §§ 3.303, 3.304, 3.385.

3.  The criteria for entitlement to service connection for 
otitis media, claimed as fungus in the ears, are not met.  38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Federal Circuit has held that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed.Cir. Apr 05, 2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the claims on appeal by means of a letter that 
was issued in March 2005.  (Prior to that, VA had also issued 
duty to assist letters in February 2002, June 2002, and 
August 2002, which had provided at least partial VCAA-
compliant notice.)  The veteran has thus received adequate 
VCAA notice.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims for service connection.  He was not 
provided with notice of the type of evidence necessary to 
establish an effective date or rating for the disabilities on 
appeal.  Notice as to the assignment of an effective date or 
rating is not required in regards to the two claims being 
denied because, since they are being denied, no effective 
date or rating is being assigned.  Notice is not required 
either in regard to the claim that is being granted at this 
time because the actual effective date for that grant of 
service connection is to be determined later, at the AOJ 
level, rather than currently by the Board.  The veteran is 
thus not prejudiced by the lack of this element of notice.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  Even though VCAA notification was 
given in this case after the initial decision from which this 
appeal arose were issued, the timing deficiency was cured by 
re-adjudication of the claims following provision of adequate 
notice.  Mayfield. 

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
matters on appeal, has had the veteran examined, and has 
obtained a nexus opinion.  There is no suggestion on the 
current record that there remains evidence that is pertinent 
to the matters on appeal that has yet to be secured.  Thus, 
the appeal is ready to be considered on the merits.


II.  Applicable legal criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, on 
a presumptive basis, if it appeared to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

All the above notwithstanding, the Court has made it clear 
that, in the absence of proof of a current disease or injury, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992). 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

Additionally, for purposes of 38 U.S.C.A. § 1110, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The plain language of the above statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (The Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has recently held that 38 U.S.C.A. §§ 
1110, 1131 provide compensation for disability incurred 
during wartime and peacetime service and a presumption of 
soundness upon entrance into service, except as to disorders 
noted at that time, under 38 U.S.C.A. §§ 1111, 1132. Wagner 
v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The Federal Circuit Court held that, in the case of wartime 
service, "it may be overcome only 'where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.'" Wagner v. Principi, 370 F. 3d 
1089 (Fed. Cir. 2004) (citing 38 U.S.C. § 1111 (emphasis 
added)); see VAOGCPREC 3-2003 (July 16, 2003).

The Court has noted that the implementing regulation for the 
forerunner of 38 U.S.C.A. § 1111, which was VA Regulation 
1063 (1946), stated that the term "clear and unmistakable" 
means obvious or manifest.  Cotant, 17 Vet. App. at 127-128 
(CAVC cited the definition set forth in Paragraph D of VA 
Regulation 1063).

The Court has also stated that the word "unmistakable" 
means that an item cannot be misinterpreted and 
misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 
Vet. App. 254, 258 (1999) (citing Webster's New World 
Dictionary 1461 (3rd Coll. ed. 1988); cf. Crippen v. Brown, 9 
Vet. App. 412, 418 (1996) (stating that "clear and 
unmistakable error" means an error that is undebatable); 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc) ("The 
words 'clear and unmistakable error' are self-defining.  They 
are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed.").

The Court has further stated that the standard of proof for 
rebutting the presumption of soundness is not merely evidence 
that is cogent and compelling, i.e., a sufficient showing, 
but evidence that is clear and unmistakable, i.e., 
undebatable .... [and] the question is not whether the 
Secretary has sustained a burden of producing evidence, but 
whether the evidence as a whole, clearly and unmistakably 
demonstrates that the injury or disease existed prior to 
service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. 
West, 12 Vet. App. at 261.

The law provides that, notwithstanding the provisions of 38 
U.S.C.A. § 1132, the provisions of 38 U.S.C.A. §§ 1111, 1112, 
1113 of this Chapter shall be applicable in the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137.

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  Paulson v. Brown, 7 Vet. App. 
466, 468 (1995).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Federal Circuit Court has held that a corollary to the 
Secretary's definition of "disability" in 38 C.F.R. § 4.1 
is that an increase in disability must consist of worsening 
of the enduring disability and not merely a temporary flare-
up of symptoms associated with the condition causing the 
disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. 
Cir. 2002).  The Federal Circuit Court stated: "[e]vidence 
of a temporary flare-up, without more, does not satisfy the 
level of proof required of a non-combat veteran to establish 
an increase in disability."  Davis, 276 F.3d at 1345; see 
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994) (holding 
that 38 U.S.C.A. § 1153 requires some increase in the 
severity of the preexisting condition causally related to 
military service).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


III.  Legal analysis

A.  Service connection for right ear hearing loss

The veteran essentially claims that his current hearing loss 
is etiologically related to service, either because it 
started during service or because it was aggravated by 
service.  He asserts that he was a UH-1 helicopter crew chief 
in Vietnam, that the noise levels at the aircraft maintenance 
facility where he worked at the time, and aboard helicopters, 
were very high, and that he also had significant noise 
exposure while manning 50 and 60-caliber helicopter machine 
guns and being in close proximity to loud helicopter 
transmissions and engines.

The veteran's contentions regarding his claimed inservice 
noise exposure are deemed credible and consistent with his 
service, during which the record confirms that he held a 
military occupational specialty (MOS) of helicopter 
repairman.

The service medical records do not reveal that the veteran's 
hearing loss in his right ear reached the minimum level 
required by VA regulation to be considered as impaired 
hearing, either upon induction or at any time during service.  
There was, however, some right ear hearing loss noted during 
service, as discussed in the following paragraph.

The veteran's entrance audiological evaluation in August 1966 
revealed puretone thresholds, at the frequencies of 500, 
1000, 2000, and 4000 Hertz (Hz), of 15 (30), 10 (20), 10 
(20), and 30 (35) decibels, respectively, and a notation, 
presumably entered by the audiologist, to the effect that the 
veteran's hearing was "normal."  On flight physical 
examination in June 1967, puretone thresholds, at the 
frequencies of 500 through 2000 Hz were all zero (15), while 
the thresholds at the frequencies of 3,000 and 4000 Hz were 
15 (25) and 35 (40) decibels, respectively.  (The figures in 
parenthesis represent conversion of ASA values to the ISO 
standard, in use in the military beginning in November 1967.  
The purpose of the conversion is to be able to determine 
whether any of the figures reported prior to November 1, 
1967, would have represented actual hearing loss under the 
current, more favorable ISO/ANSI criteria.)

As shown above, right ear hearing loss, as defined for VA 
purposes, was not noted on induction, but it was noted once, 
in June 1967, when a now converted figure of 40 decibels was 
reported at the 4000 Hz frequency.  However, right ear 
hearing loss, as defined for VA purposes, was not noted on 
separation, as shown by the above-cited figures.

On audiological evaluation for separation purposes in 
September 1968, puretone thresholds at the frequencies of 
500, 1000, 2000, and 4000 Hz were 5, 5, 5, and 30 decibels, 
respectively.

On audiological evaluation for National Guard purposes in 
January 1980, 
puretone thresholds at the frequencies of 500, 1000, 2000, 
3,000, and 4000 Hz were 15, 15, 10, 60, and 80 decibels, 
respectively.  On VA audiological evaluation in August 1980, 
puretone thresholds at the frequencies of 500, 1000, 2000, 
3,000, and 4000 Hz were 5, 15, 15, 60, and 80 decibels, 
respectively, with a speech discrimination score of 84 
percent.

On VA consultation in March 1999, the veteran reported 
hearing deficiency that had "steadily worsened since 
service" and was now interfering with his work.  A diagnosis 
of hearing dysfunction was rendered.

A September 1999 VA audiogram reveals puretone thresholds at 
the frequencies of 500, 1000, 2000, 3,000, and 4000 Hz of 15, 
10, 55, 70, and 95 decibels, respectively, with a speech 
discrimination score of 92 percent.

A November 2001 private audiological examination report 
reveals puretone thresholds at the frequencies of 500, 1000, 
2000, 3,000, and 4000 Hz of 15, 25, 55, 70, and 90 decibels, 
respectively, with a speech discrimination score of 72 
percent.

In support of his claims for service connection for bilateral 
hearing loss, the veteran has submitted two expert opinions, 
the first, marked as received at the RO in June 2003, by 
S.W., a private audiologist, and the second, dated in January 
2004, by Dr. D.L., a private expert in ear, nose, throat and 
facial plastic surgery.

In her undated opinion received in June 2003, S.W. stated as 
follows:

In my opinion, [the veteran] has 
bilateral high frequency hearing loss 
with tinnitus.  It is at least as likely 
as not, that the hearing loss with 
tinnitus is attributable to intense noise 
exposure such as internal combustion 
engines, jet engines, heavy machinery, 
gunfire, aircraft and other high levels 
of noise which he was exposed to during 
active military service.
 
In his January 2004 opinion, Dr. D.L. stated, in the 
pertinent part, as follows:

...  [The veteran] is a gentleman with 
significant, severe, sloping 
sensorineural hearing loss.  This picture 
is typical in noise exposure type hearing 
loss  He does have a significant history 
of noise exposure from his military days.  
The history of noise exposure may, in 
part or fully, explain his hearing loss.  
...

Also in support of his claims for service connection for 
bilateral hearing loss, the veteran testified, at his May 
2003 hearing, as to his significant noise exposure during 
service while working as an UH-1 helicopter crew chief, and 
as to his hearing loss having worsened throughout the years.

As requested by the Board in its remand of January 2005, the 
AOJ had the veteran's ears re-evaluated.  The resulting VA 
audiological report, dated in June 2005, reveals puretone 
thresholds at the frequencies of 500, 1000, 2000, 3,000, and 
4000 Hz of 20, 40, 65, 75, and 90 decibels, with a speech 
discrimination score of 60 percent.  Unfortunately, the 
examiner did not answer the questions of whether it was 
indisputable that the right ear hearing loss pre-existed 
service and, if so, whether it was indisputable that there 
had been no increase in severity, during service, in a pre-
existing right ear hearing loss.  Rather, the examiner only 
stated what the record already showed, namely, that there was 
evidence at the time of induction of a pre-existing hearing 
impairment in the veteran's left ear.  He then proceeded to 
render an opinion as to aggravation of the veteran's pre-
existing hearing loss.  This opinion, of course, is of no use 
for purposes of adjudicating the veteran's claim for service 
connection for right ear hearing loss.

Because right ear hearing loss, as defined for VA purposes, 
was not noted upon examination when the veteran was accepted 
for service, he is accorded the presumption of soundness at 
entrance to active duty.  38 U.S.C.A. §§ 1111.

The presumption of soundness has not been rebutted because 
there is no clear and unmistakable evidence that the 
veteran's right ear hearing loss preceded service.  Thus, 
there is no need to further address the question of whether 
there is clear and unmistakable evidence that a pre-service 
condition increased in severity during service.  Because the 
presumption of soundness has not been rebutted, the Board now 
only needs to determine whether the preponderance of the 
evidence shows that the current right ear hearing loss was 
incurred in service.  Wagner v. Principi, 370 F. 3d 1089 
(Fed.Cir.2004).

After a careful review of the entire evidentiary record, the 
Board finds that the preponderance of the evidence, to 
include the two above-cited expert opinions of June 2003 and 
January 2004, shows that the current hearing impairment 
disability of the right ear is etiologically related to 
service:  While right ear hearing loss, as defined for VA 
purposes, was shown only once during service but not at 
separation, the veteran has nevertheless submitted experts' 
opinions to the effect that his current right ear hearing 
impairment is etiologically related to service, and the only 
VA expert opinion of record did not rebut those opinions but 
was, instead, limited to answering the question regarding 
inservice aggravation of the veteran's left ear hearing loss.

In view of all of the above, the Board concludes, resolving 
any reasonable doubt in favor of the veteran, that the 
criteria for entitlement to service connection for right ear 
hearing loss are met.


B.  Service connection for left ear hearing loss

The veteran's entrance audiological evaluation in August 1966 
revealed puretone thresholds, at the frequency of 500 Hz, of 
10 (25) decibels, of 10 (20) decibels at 2000 Hz, and of 40 
(45) decibels at 4000 Hz.  On flight physical examination in 
June 1967, puretone thresholds, at the frequency of 500 Hz, 
was of zero (15) decibels, while the puretone thresholds at 
the frequencies of 1000 through 3000 Hz were all zero (10) 
decibels, with 25 (30) decibels at the frequency of 4000 Hz.

On audiological evaluation for separation purposes in 
September 1968, puretone thresholds at the frequencies of 500 
through 2000 Hz were all 5 decibels, while the puretone 
threshold at the 4000 Hz was 35 decibels.

On audiological evaluation for National Guard purposes in 
January 1980, 
puretone thresholds at the frequencies of 500, 1000, 2000, 
3,000, and 4000 Hz were 20, 10, 10, 60, and 85 decibels, 
respectively.  On VA audiological evaluation in August 1980, 
puretone thresholds at the frequencies of 500, 1000, 2000, 
3,000, and 4000 Hz were 5, 10, 15, 60, and 80 decibels, 
respectively, with a speech discrimination score of 92 
percent.

The September 1999 VA audiogram reveals puretone thresholds 
at the frequencies of 500, 1000, 2000, 3,000, and 4000 Hz of 
15, 25, 50, 70, and 90 decibels, respectively, with a speech 
discrimination score of 92 percent.

The November 2001 private audiological examination report 
reveals puretone thresholds at the frequencies of 500, 1000, 
2000, 3,000, and 4000 Hz of 20, 25, 60, 80, and 95 decibels, 
respectively, with a speech discrimination score of 72 
percent.

As noted earlier, the veteran also submitted, in support of 
his claims for service connection for bilateral hearing loss, 
expert opinions from S.W., a private audiologist, and Dr. 
D.L., a private expert in ear, nose, throat and facial 
plastic surgery, as well as his testimony of May 2003.

The June 2005 VA audiological report reveals puretone 
thresholds at the frequencies of 500, 1000, 2000, 3,000, and 
4000 Hz of 15, 60, 70, 80, and 85 decibels, with a speech 
discrimination score of 44 percent.  The examiner stated that 
the veteran had a moderately severe to severe sensorineural 
hearing loss in the left ear and opined that the veteran's 
pre-existing hearing loss "was not made worse by the two 
years he spent in the military."

Because the veteran's left ear hearing loss was noted on 
induction, the analysis of the veteran's claim for service 
connection needs to be undertaken pursuant to the provisions 
of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  
Specifically, in order for the benefit sought on appeal to be 
granted, the record must show that the pre-existing disease 
was aggravated during service beyond normal progression.  
This question was categorically answered in the negative by 
the VA audiologist who examined the veteran in June 2005.  
This opinion is supported by the evidence of record, which 
actually reveals no left ear hearing loss, as defined for VA 
purposes, upon separation (suggesting an actual improvement 
of the pre-service left ear hearing loss, while in service), 
and substantial worsening of the left ear hearing loss, 
starting more than 11 years after service.

The two other opinions of record (those of S.W. and Dr. D.L.) 
are acknowledged, but those opinions do not add sufficient 
weight to the veteran's claim so as to at least place the 
evidence in relative equipoise because, while they both 
express the experts' opinion that the current disease is 
etiologically related to service, neither one addresses the 
actual question that needs to be answered in every case where 
a disability for which service connection is being sought 
preceded service:  Neither opinion answers the question of 
whether the veteran's left ear hearing loss, which preceded 
service, was aggravated by service beyond its normal 
progression.

In view of all of the above, the Board finds that the 
veteran's left ear hearing loss, which preceded service, was 
not aggravated by service.  Accordingly, the Board concludes 
that the criteria for entitlement to service connection for 
left ear hearing loss are not met.

Additionally, because left ear hearing loss was not noted 
within the one-year period immediately following service, the 
veteran's claim for service connection cannot be further 
considered for a potential grant on a presumptive basis under 
38 C.F.R. §§ 3.307, 3.309.

Because the preponderance of the evidence is against the 
veteran's claim for service connection for left ear hearing 
loss, the benefit-of-the doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
 

C.  Service connection for otitis media, claimed as fungus in 
the ears

The veteran contends that he has otitis media, which he 
attributed to fungus in the ears during service.  His service 
medical records confirm treatment for left ear infections, 
diagnosed as left otitis media, between April 1967 and May 
1968.  They also reveal that the veteran stated that he had 
had, or currently had, ear trouble, when he filled out and 
signed his report of medical history for separation purposes 
in September 1968, which the examiner noted was a reference 
to an "ear inf[ection] 6 mo[nths] ago."  This report by the 
veteran notwithstanding, his ears were clinically evaluated 
as normal when examined for separation purposes at that time.

The August 1980 VA examination report contains a handwritten 
note from the examiner that appears to read as follows:  
"Left drum scarred, little infection [and] not deeply 
tender."  Because of these findings, the veteran apparently 
was referred to a VA ENT specialist, who noted the veteran's 
reported history of occasional ear infections, the last one 
having been two months ago, and examined the veteran's ears, 
finding them, however, to be normal other than for high 
frequency sensorineural hearing loss.

On June 2005 VA audiological evaluation, the veteran's 
history of episodes of ear fungus during service was again 
noted.  The examiner stated that the veteran admitted to only 
one ear infection during service.  He also stated that he saw 
no evidence, on physical examination, of the claimed otitis 
[media].

The record confirms that the veteran had ear infections 
during service.  This fact notwithstanding, the first service 
connection criterion, competent evidence of a current 
disability, is not met.  The claim is not valid.  Brammer.

The Board acknowledges the veteran's contentions to the 
effect that he believes that he has otitis media which is 
etiologically related to service.  He is, however, as a lay 
person, not competent to render a diagnosis or an opinion as 
to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (medical diagnosis and causation involve questions 
that are beyond the range of common experience and knowledge 
and require the special knowledge and experience of a trained 
medical professional).

Because the record is simply devoid of competent findings of 
a currently manifested otitis media, claimed as fungus in the 
ears, the Board has no other recourse but to conclude that 
the preponderance of the evidence is against the claim, which 
must accordingly be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.




	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for otitis media, claimed as fungus in the 
ears, is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


